Citation Nr: 0632358	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-32 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for renal failure.

2.  Entitlement to service connection for a lumbar spine 
condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypertensive heart 
condition.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1991.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (the RO).

Procedural history

The veteran's January 2002 claim for service connection for 
renal failure, a lumbar spine condition, hypertension and 
heart disease was denied in the October 2002 rating decision.  
The veteran's Notice of Disagreement (NOD) referred only to 
the issues of service connection for the lumbar spine 
condition and renal failure.  Accordingly, the RO's August 
2003 Statement of the Case (SOC) addressed the issues of 
renal failure and lumbar spine condition only.  

In a November 2003 VA Form 9, the veteran sought to appeal 
the issues of service connection for renal failure, 
hypertension, hypertensive heart disease.  The lumbar spine 
disability was not mentioned.  With regard to the issues of 
hypertension and hypertensive heart disease, the RO treated 
the Form 9 as a NOD, and issued a SOC in April 2004 
addressing those two issues.  The veteran did not file a VA 
form 9 as to those issues.

In June 2006, after initial review by the Board, the veteran 
was sent a letter providing him notice of the lack of a 
substantive appeal filed regarding his claims of service 
connection for lumbar spine condition, hypertension and 
hypertensive heart disease, and notice that the Board would 
consider whether it had jurisdiction to decide those issues.  
In June 2006, the veteran requested a hearing before a 
Veterans Law Judge at a video teleconference hearing to 
address these jurisdictional concerns. 

The issues of lumbar spine condition, hypertension and 
hypertensive heart disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A preponderance of the medical and other evidence of record 
supports a conclusion that the veteran's renal failure is 
unrelated to his military service.


CONCLUSION OF LAW

Service connection for renal failure is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for renal failure.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the veteran was informed of the 
elements of a claim for service connection in a March 2002 
letter:

To establish entitlement for service connected 
compensation benefits, the evidence must show three 
things:

An injury in military service or a disease that 
began in or was made worse during military service, 
or an event in service causing injury or disease.

A current physical or mental disability.

A relationship between your current disability and 
an injury, disease, or event in service.  See pp. 
1-2.

The veteran was also informed of VA's duty to assist him in 
the development of his claim in the March 2002 letter.  
Specifically he was told that VA would obtain any VA medical 
records or other medical treatment records he told them about 
and that if necessary, a VA medical examination may be 
scheduled.

The veteran was also informed that he needed to submit 
evidence to show continuous existence of his disabilities 
since his discharge from the military, and particularly that 
medical evidence showing treatment within one year of his 
discharge could establish that the injury or disease was 
incurred during service.  
See p. 3 of the March 2002 VCAA letter.  In addition, the 
letter informed the veteran that he could submit his own 
statements or statements from others describing his physical 
or mental symptoms, and that he could submit a medical 
opinion from his own doctor.  This complied with the "give us 
everything you've got" provision in 38 C.F.R. § 3.159(b) in 
that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first two elements (1) veteran status and 
(2) current existence of a disability are not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not, and cannot be assigned in 
the absence of service connection.  The veteran's claim of 
entitlement to service connection for renal failure 
disability was based on element (3).  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  Moreover, 
because the Board concludes below that the preponderance of 
the evidence is against the veteran's claim for service 
connection, thus denying the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Thus, the Board finds that the 
veteran has received proper notice as to effective date 
pursuant to Dingess.

Thus, the Board concludes that there is no prejudice to the 
veteran in the Board's considering this case on its merits.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
aware of what is required of the veteran and of VA.  This 
reliance on the representative leads the Board to conclude 
that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records (SMRs) and VA medical 
records pertaining to the claim.  In addition, the file 
includes medical treatment records and medical opinions 
submitted by the veteran.  Importantly, the veteran has 
identified no additional information that should be obtained.
Neither the veteran nor his representative has indicated that 
another examination is needed or that the record on appeal is 
inadequate.  The Board notes that the veteran's 
representative submitted a VA Form 646 in September 2004 
indicating that the veteran had no further evidence or 
argument to submit in support of his claim.  
  
The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied with regard to the issue 
on appeal.  See 38 C.F.R. § 3.103 (2006).  The veteran 
declined a Board hearing in his November 2003 substantive 
appeal (VA Form 9).  His accredited representative has 
submitted written argument on his behalf.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2006); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

As discussed above, the evidence of record must show the 
Hickson elements of 
(1) a current disability, (2) in-service incurrence or 
aggravation of disease or injury, and (3) a connection 
between the in-service injury or disease and the current 
disability.  The Board will address each element in turn.

With regard to element (1), the record establishes that the 
veteran currently suffers from renal failure.  Specifically, 
a December 2001 postoperative diagnosis characterizes the 
veteran's condition as end-stage renal disease.  Element 1 is 
thus satisfied.

With regard to element (2), there is no medical evidence of 
record supporting the veteran's claim that his kidney 
condition was incurred during service.  A thorough review of 
the veteran's SMRs reveals nothing pertaining to the 
veteran's kidney.  Although there are two notes in the SMRs 
relating to abdominal pain, there is nothing in the evidence 
to suggest that those complaints related to a kidney 
condition.  Nor is there any evidence of an abdominal or 
kidney injury in service. 

Additionally, the earliest indication of renal problems in 
the medical evidence of record is found in a report of Dr. 
F.T. dated in January 1999 which included a diagnosis of 
chronic renal impairment.  This is over seven years after the 
veteran left military service.

Moreover, the veteran has not submitted any medical statement 
or other evidence to establish a kidney condition was 
incurred during his military service.  

In sum, after a review of the claims file, the Board finds 
that there is no evidence which shows that the veteran's 
renal failure condition began during service.  For this 
reason, Hickson element (2) has not been satisfied, and the 
claim fails on that basis alone.

For the sake of completeness, the Board will also discuss the 
remaining Hickson element, medical nexus.  It logically 
follows that if there is no evidence of an in-service injury 
or disease, then there is nothing to which to connect the 
current disability.  Indeed, there is no medical opinion of 
record which serves to link the veteran's currently diagnosed 
renal failure to his military service.  The medical evidence 
of record, in particular a December 2001 private 
hospitalization report, suggests that the renal failure is 
related to the veteran's uncontrolled hypertension.  Thus, 
the Board finds that the claim fails on this basis as well.

The veteran has been accorded ample opportunity to present 
evidence in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim of entitlement to VA 
benefits.]. 

Conclusion

For the reasons stated above, the Board determines that 
entitlement to service connection for renal failure is not 
warranted.

Additional comment

The Board's decision encompasses only the issue of the 
veteran's entitlement to service connection for renal failure 
on a direct basis.  The Board notes that the veteran has 
recently raised the issue of entitlement to service 
connection for renal failure on a secondary basis in a 
statement dated June 5, 2006.  This is a distinct issue, and 
it must be developed separately.  The Board refers this issue 
to the RO for appropriate action.


ORDER

Entitlement to service connection for renal failure is 
denied.




REMAND

As is set out in the Introduction above, upon initial review 
the Board determined that the veteran may not have perfected 
appeals as to the issues of entitlement to service connection 
for hypertension, hypertensive heart disease, and lumbar 
spine condition.  Accordingly, on June 2, 2006, the Board 
sent the veteran a letter advising him that it appeared that 
no timely substantive appeal had been received as to those 
claims.  The letter further advised the veteran that he had 
the option to request the opportunity to present oral 
argument as to the timeliness of his appeals.  See 38 C.F.R. 
§ 20.101 (d) (2006).  

By correspondence dated June 6, 2006, the veteran advised 
that he was requesting a video conference hearing before a 
VLJ to present evidence and argument regarding the matter of 
the Board's jurisdiction over the claims for entitlement to 
service connection for hypertension, hypertensive heart 
disease and a lumbar spine condition.

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim. The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first in 
stance without affording an appellant the right to present 
argument and evidence on those questions.

More recently, VA's General Counsel held that the Board has 
the authority to adjudicate or address in the first instance 
the question of timeliness of a substantive appeal, and may 
dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness. VAOPGCPREC 9-99.



The veteran has requested that he be heard on these matters.  
The issues of entitlement to service connection for 
hypertension, hypertensive heart disease and lumbar spine 
condition are therefore remanded so that such hearing may be 
scheduled.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran for a 
video conference hearing before a VLJ.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


